Order affirmed, without costs of this appeal to any party. Memorandum: Appellants, being persons interested in the estate of Harry Klonick, deceased, collaterally attack a judgment of the Superior Court of the County of Los Angeles, California, which directed his executor to convey real property within the jurisdiction of that court. Under the governing California law, it was unnecessary that appellants be made formal parties to the action terminating in that judgment (Cal. Probate Code, § 573; McCaughey v. Lyall, 152 Cal. 615, affd. 224 U. S. 558; McNeil v. Dow, 89 Cal. App. 2d 370). The executor represented their interest. Neither was appellants’ consent to the conveyance necessary (Estate of Kennedy, 87 Cal. App. 2d 795). The constitutionality of the California procedure is settled (McCaughey v. Lyall, supra), and the judgment having been obtained in compliance therewith, it is entitled to full faith and credit in the courts of this State. All concur. (Appeal from an order of Monroe Surrogate’s Court dismissing a claim against the estate of decedent.) Present ■— McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ. [See post, p. 798.]